UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6100



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GARY A. BROWN, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-91-297, CA-96-2721-6-13)


Submitted:   September 23, 1997           Decided:   October 9, 1997


Before HAMILTON and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gary A. Brown, Jr., Appellant Pro Se. Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997),

and order denying his motion for reconsideration. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we deny a certificate of appealability and
dismiss the appeal on the reasoning of the district court. United
States v. Brown, Nos. CR-91-297; CA-96-2721-6-13 (D.S.C. Nov. 22,

1996; Dec. 24, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2